Citation Nr: 0608030	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 31, 2001 
for an award of service connection for a left foot 
disability.   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran had active duty military service from October 
1967 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a  June 2002 rating decision, granting service 
connection at a 10 percent rating with an effective date of 
July 31, 2001.  A video Board hearing was held in April 2003.

FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
growth on the left foot in October 1993.

2.  By a May 1994 rating decision, the RO denied service 
connection for a growth on the left foot.  The veteran was 
notified of this decision in a May 27, 1994 letter.  The 
veteran did not appeal this decision.

3.  On July 31, 2001, through his representative, the veteran 
filed an informal application to reopen his claim concerning 
a left foot disability.

4.  In a June 2002 rating action, service connection for a 
left foot disability was established, effective from July 31, 
2001.  

CONCLUSION OF LAW

An effective date earlier than July 31, 2001 for the grant of 
service connection for a left disability is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for earlier effective date

By a June 2002 rating decision, the RO granted service 
connection for a left foot disability effective from July 31, 
2001.  The veteran (and his representative) have essentially 
argued that the effective date should be June 1971 (date of 
separation from the military) due in part , because the 
veteran has received treatment for his left foot during and 
since his military service.  

The record reflects that  the veteran initially filed a claim 
for entitlement to service connection for a left foot 
disability in October 1993.  By rating decision in May 1994, 
service connection for a left foot disability was denied.  
Notice of the denial was provided to the veteran by a May 27, 
1994 letter.  The veteran did not appeal this decision.  In 
the absence of a timely appeal, the decision became final.  

The veteran next filed an informal application to reopen his 
claim for service connection for a left foot disability in 
July 2001.  As indicated above, this claim was granted in 
June 2002, effective from the date of receipt of the claim to 
reopen.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(h)(2) (2001); see also 38 U.S.C.A. §§ 5110(a) (West 
1991).  

The foregoing record demonstrates that after service 
connection for a left foot disability was denied without 
appeal in 1994, the veteran did not next attempt to reopen a 
claim for that benefit until July 2001.  Indeed, there have 
been no contentions advanced that the veteran attempted to 
reopen this claim any time prior to July 2001.  As described 
above, the veteran was eventually awarded service connection 
for his foot disability based on this July 2001 claim, with 
that award made effective from the date of the claim.  This 
award is entirely consistent with the controlling statute and 
regulations set out above.  Under these circumstances, there 
is no basis for establishing an effective date for service 
connection for a left foot disability any earlier than has 
been set by the RO.  Accordingly, the veteran's appeal in 
this regard must be denied.  

In reaching this decision, the Board notes the veteran's 
contentions and supporting statements and private treatment 
records regarding his foot problems in the years since 
service.  Because, however, these documents were not 
submitted prior to July 2001, they can not form a basis for 
awarding an earlier effective date. 

II. Duties to notify and assist

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Collectively, a November 2001 and  January 2004 letter from 
the RO clearly advised the veteran of the first, second and 
third elements required by Pellegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However, he has 
effectively been notified of the need to provide such 
evidence.  The January 2004 letter informed him that 
additional information or evidence was needed to support his 
claim and asked him to send the information or evidence to 
the RO.  It further asked him to "send [VA] any reports [he] 
had."  In addition, a January 2005 supplemental statement of 
the case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes the "any evidence in the 
claimant's possession" language.  

Although notice was provided after the initial adjudication 
of the veteran's claim, he was not prejudiced thereby because 
this was harmless error.  The RO sent the veteran various 
notices in November 2001 and January 2004, and readjudicated 
his claim in a November 2005 supplemental statement of the 
case.  VA has also provided him every opportunity to submit 
evidence, argue for his claim, and respond to VA notices.  
The veteran also testified at a hearing conducted by the 
undersigned.  In view of this, the Board is satisfied that 
the notice requirements are satisfied.  

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant private 
treatment records.  There is no indication relevant records 
exist that have not been obtained.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.


ORDER

An effective date earlier than July 31, 2001 for service 
connection for a left foot disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


